Citation Nr: 1111051	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-26 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased initial evaluation for a service-connected thoracic spine disorder, currently rated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from February 2000 to September 2006, and from March 2008 to April 2009.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a rating decision in January 2007 by the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The medical evidence of record indicates that, prior to September 24, 2009, the Veteran had forward flexion in his thoracolumbar spine that exceeded 60 degrees, had combined range of motion that exceeded 120 degrees, and did not have in the area of his thoracolumbar spine a muscle spasm that caused an abnormal gait, scoliosis, reversed lordosis, or kyphosis.  

2.  The medical evidence of record dated after September 24, 2009 does not indicate forward flexion less than 30 degrees in the Veteran's thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent, for the Veteran's service-connected thoracic spine disorder, had not been met prior to September 24, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235-5243 (2010). 

2.  The criteria for a rating in excess of 20 percent, for the Veteran's service-connected thoracic muscle strain, have not been met since September 24, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235-5243 (2010). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claim decided here has been properly developed for appellate purposes.  The Board will then address the merits of the claim, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claim, and whether the claim has been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.

VA provided the Veteran with VCAA notification in letters dated in June 2006 and January 2007.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these letters, the Veteran was informed of the elements of his claim, and of the evidence necessary to substantiate the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was advised of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his claim.  VA requested from the Veteran relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  And, though the Veteran was not provided with complete VCAA notification prior to the adverse rating decision on appeal, following full notification the RO readjudicated the Veteran's claim in the July 2008 statement of the case of record.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  See also Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may be cured by a new VCAA notification letter followed by a readjudication of the claim).  Based on this background, the Board finds VA's untimely notice in this matter to be harmless error.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And the Veteran underwent VA medical examination for his claim.  

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal. Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claim here.

II.  The Merits of the Claim for Increased Rating

The Veteran filed an original claim for service connection for a back disorder in June 2006.  In January 2007, the RO granted service connection for anterior wedging and osteophyte formation of the thoracic spine, and assigned a 10 percent rating.  The rating was effective the date of the Veteran's first discharge from service on September 26, 2006.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Veteran appealed the rating, and argued that a higher rating was warranted.  

During the pendency of the appeal, the RO increased the Veteran's disability rating from 10 to 20 percent, effective September 24, 2009.  The Veteran continues to maintain entitlement to a higher rating during the appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (an appellant is presumed to be seeking the maximum available benefit even where an increase is granted during the appeal period).  As such, the Board will evaluate the medical evidence to determine whether a higher rating has been warranted at any time since discharge from the first period of service on September 26, 2006.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim).  See also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Disabilities of the back are rated under the General Rating Formula for Diseases and Injuries of the Spine of 38 C.F.R. § 4.71a.  Under this provision, ratings of 10, 20, 30, 40, 50, 60, and 100 percent are authorized for such disorders as vertebra fracture and residuals, ankylosis, limitation of motion, and intervertebral disc syndrome.  See 38 C.F.R. § 4.71a.  There is no evidence of record, or claims, for vertebra fracture, ankylosis, or intervertebral disc syndrome.  The record does however indicate limitation of motion associated with the thoracic disorder.  Therefore, the Board will address those criteria under the rating code that apply to thoracic limitation of motion.  

As the Veteran has already been assigned a rating of at least 10 percent during the appeal period, the Board will limit its increased rating analysis to those relevant provisions of the Rating Schedule that provide for higher disability evaluations pertaining to limitation of motion (i.e., 20 and 40 percent evaluations).  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; for a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).  

The relevant medical evidence here consists of service treatment records, VA and private treatment records, VA compensation examination reports dated in August 2006, September 2009, and November 2010, and statements from the Veteran and his spouse.  Based on this evidence, the Board finds a rating in excess of 10 percent unwarranted prior to September 24, 2009, and a rating in excess of 20 percent unwarranted afterward.  The Board will address these periods separately below. 

      Prior to September 24, 2009 

The August 2006 VA examiner stated that she was conducting a pre-discharge medical examination.  The examiner stated that the Veteran experienced a motor vehicle accident in June 2004, after which he began experiencing lower thoracic and upper lumbosacral pain.  The examiner noted the Veteran's complaints of daily back pain.  The Veteran indicated that he wore "a lumbosacral support" when he is "lifting at work or if he is doing a lot of weight lifting[.]"  The Veteran indicated no radiculopathy, and no bowel or bladder troubles.  The Veteran indicated that he was still functional with his activities of daily living, and with his job in the army.  On examination, a normal posture and gait were noted.  The examiner noted no postural or fixed abnormalities.  She noted mild discomfort with palpation over the lower lumbosacral region as well as over the lower thoracic region.  She noted full forward flexion of 0 to 90 degrees actively and repetitively, bilateral lateral bending of 0 to 30 degrees actively and repetitively, bilateral rotation of 0 to 30 degrees actively and repetitively, and extension of 0 to 30 degrees actively and repetitively.  On each motion, the examiner noted no signs of pain, discomfort, or fatigability.  Waddell's and straight leg tests were negative.  The examiner noted no abnormality of the skin on the Veteran's feet, or on his shoe wear, moreover.  In closing, the examiner diagnosed the Veteran with mild wedging of the thoracic spine with tiny osteophyte formation noted anteriorly in the mid thoracic spine.  The examiner also noted congenital incomplete spina bifida occulta at S-1.  

Private chiropractic reports dated in June and August 2007 note the Veteran's complaints of pain and limitation in his mid-back area.  The June 2007 report indicated that the Veteran stated that he "constantly has to take pain relievers" for his symptoms which affect "sleeping, driving, sports and sex."  The examiner noted tenderness on palpation of the thoracic and lumbar spine areas, and noted "reduced range of motion" in the lumbar spine.  The examiner noted that "[s]pecific areas of segmental dysfunction are observed especially in the spinal transition segments."  The examiner further noted "hypertronic erectors typical of lower cross syndrome."  In the August 2007 report, the Veteran's pain is noted, as are his difficulties with driving, sitting at movies, lifting his child, playing basketball, and mowing the lawn.  On examination, the examiner stated that the Veteran's range of motion was "remarkably decreased."  The examiner noted difficulty with lumbar flexion, and noted muscle tenderness, tightness, and spasm in the thoracolumbar area.  The examiner noted no neurological problems in the lower extremities.  The examiner noted abnormal x-ray findings indicating "abnormal convexity" in the lumbar spine.  The examiner diagnosed the Veteran with myalgia/myositis, lumbar capsulitis, and muscle spasm.      

As the Veteran reentered active duty during the appeal period - between March 2008 and April 2009 - the Board also reviewed service treatment records pertaining to that time period.  In a January 2008 pre-deployment report, the Veteran described his health as "excellent" and noted "no" medical problems.  The Board did not note a discharge report of medical examination or history in the claims file.  

In a statement received in September 2008, the Veteran's spouse described the ways in which the Veteran's back disorder affected his life.  She noted the way it limited his recreational activities, and his duties around the house.  She described the Veteran as stiff and sore after work, and that he uses medications to alleviate his symptoms.  She noted the Veteran's grouchiness due to his back pain, and that the pain causes sleep disturbance and interferes with their intimacy.  

And the Board notes that it has considered the Veteran's statements.  In particular, the Board reviewed a September 2008 statement in which the Veteran indicated that he has incurred expenses with private medical specialists to treat his back disorder.  In his statement, the Veteran disagreed with the RO's findings, and cited the June and August 2007 private medical reports to support his claim for increase.  The Board notes that much of what the Veteran cites concerns symptomatology with a cervical spine disorder,  which is not at issue with the decision before the Board.      

In sum, the evidence dated prior to September 24, 2009 is in conflict with regard to the extent to which the Veteran suffers pain from his back disorder.  The August 2006 VA examiner indicated mild symptoms, as did the Veteran in his January 2008 pre-deployment examination report.  But in other statements, the Veteran and his spouse indicated severe symptoms, as do the private chiropractors.  Nevertheless, a rating higher than 10 percent is not warranted during this period because no range of motion measurements indicate forward flexion less than 60 degrees, combined range of motion less than 120 degrees, or severe muscle spasm or guarding that alters gait or thoracolumbar spinal contour.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).  In the only medical evidence during this period that addresses range of motion, the August 2006 examiner found 90 degrees forward flexion, combined range of motion of 240 degrees, and found no muscle spasm or guarding.  And again, the Board notes the Veteran's assertion as late at January 2008 that his health was excellent and had no medical problems.  

The Board also notes the Veteran's argument in September 2008 that the private medical evidence dated in 2007 should suffice to increase the rating to 20 percent.  But the Board notes that the evidence cited by the Veteran primarily pertains to a nonservice-connected cervical spine disorder.  Though one private chiropractor indicated a spasm in the thoracolumbar area, it is not indicated that such a spasm caused "an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis."  

	From September 24, 2009

A VA compensation medical examination report dated September 24, 2009 forms the basis for the evaluation increase to 20 percent.  In that report, the examiner noted the Veteran's complaints of back stiffness.  The Veteran indicated that he did not experience symptoms of radiation or neuropathy.  The examiner noted no gait, standing, or posture abnormalities.  The examiner noted no limitations of functional impairment, or of activities of daily living.  On examination, the examiner noted no abnormalities such as atrophy or weakness.  The examiner indicated 0 to 40 degrees forward flexion, 0 to 30 degrees extension, bilateral lateral flexion of 0 to 35 degrees, and bilateral rotation of 0 to 35 degrees.  The examiner noted no sensory or motor abnormality.  And the examiner noted no changes on range of motion after 3 repetitions.  But the examiner noted that the Veteran complained of pain during the testing, and exhibited facial grimacing and guarding.  

The November 2010 VA examiner noted the Veteran's complaints of pain in the mid to lower back with radiation into the left thigh, and of weakness, stiffness, occasional spasms, decreased range of motion, and loose bowel movements.  The Veteran also complained of flare ups precipitated by weather changes, overuse, prolonged sitting, and quick movements.  The Veteran indicated use of pain relievers such as ibuprofen and Tylenol.  The Veteran indicated that he did not use an assistive device and was capable of walking for 2 miles.  The examiner indicated that the Veteran did not work due to symptoms the Veteran associated with post-traumatic stress disorder (PTSD) (the Veteran was denied service connection for PTSD in an unappealed May 2010 rating decision).  On examination, the examiner noted 0 to 75 degrees flexion, extension of 0 to 30 degrees, left lateral flexion of 0 to 30 degrees, right lateral flexion of 0 to 40 degrees, and bilateral rotation of 0 to 50 degrees.  The examiner noted mild spasm on left lateral rotation, and noted a slightly antalgic gait.  The examiner also noted pain "at the end point of range of motion testing."  But the examiner noted no additional limitation of motion with repetition.  The Veteran was able to heel and toe walk and squat.  The examiner noted no episodes of incapacitating episodes in the previous 12-month period.  The examiner noted negative straight leg raises.  The examiner indicated that radiological testing showed "degenerative skeletal change" with small osteophytes in the thoracic and lumbar spine.        

Based on this evidence, the Board finds a rating in excess of 20 percent after September 24, 2009 unwarranted.  To approximate the criteria noted for the next-highest evaluation of 40 percent, the evidence must indicate limitation of flexion to 30 degrees or less.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).  In this matter, the evidence since September 2009 has indicated forward flexion of between 40 and 75 degrees. Id.  

The Board further notes that, when evaluating musculoskeletal disabilities, VA may grant a higher rating in cases in which functional loss is evident as a result of pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  But the Board finds a rating increase unwarranted under this authority as well.  As noted, the preponderance of the medical evidence indicates that, although the Veteran complains of pain on range of motion testing, he has maintained significant range of motion, and significant strength.  Moreover, the Board finds significant the findings of the September 2009 and November 2010 VA examiners, who found no additional limitation of motion with repetitive movement.  As such, the Board finds an increased rating under this authority to be unwarranted.  

Finally, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology - as currently documented in the record - due to his back disorder, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against any increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to increased evaluation for a service-connected thoracic spine disorder is denied.    



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


